SEC File No. 0001411879 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A Annual report under section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2007. Commission file number: 00-52991 NORTH HORIZON, INC. (Name of Small Business Issuer in its charter) NEVADA State or other jurisdiction of Incorporation or organization. I.R.S. Employer Identification No. 87-0324697 2290 East 4500 South, Suite 130 Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (801) 278-9925 Securities registered under Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Exchange Act:Common Check whether the issuer (1) filed all reports to be filed pursuant to Section 13 or Section 15(d) of the Exchange Act during the past twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to the reporting requirements for the past 90 days.
